Citation Nr: 0941617	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a left pelvis 
fracture, status-post open reduction and internal fixation 
with scarring, initially evaluated as noncompensable from 
August 12, 2005 to May 14, 2009, and as 10 percent disabling 
since May 15, 2009.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The Veteran served on active duty from March 2002 to August 
2005.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey. 

The Board previously remanded this case in March 2009. By a 
June 2009 rating decision, the RO increased the evaluation 
for left pelvis fracture to 10 percent, effective May 15, 
2009. A claim for a still higher rating remains on appeal. 
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

In addition to requesting further development of the present 
claim on appeal,            the Board directed that the RO 
issue a Statement of the Case (SOC) on another claim for an 
initial evaluation greater than 10 percent for a left 
olecranon fracture. Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999). The RO complied with the directive, issuing a June 
2009 SOC. However, the Veteran did not file a timely        
VA Form 9 (Substantive Appeal) to perfect his appeal of that 
claim. Hence, the additional matter of an increased rating 
for a left olecranon fracture is not currently before the 
Board. 


FINDINGS OF FACT

1.	From August 12, 2005 to May 14, 2009, the Veteran's left 
pelvis fracture, status-post reduction and internal fixation, 
did not involve slight impairment of the femur. There was no 
compensable limitation of motion of the hip joint.

2.	Since May 15, 2009, the left hip disorder was manifested 
by no worse than slight impairment of the femur. There was no 
compensable limitation of motion of the hip joint.
CONCLUSION OF LAW

The criteria for an increased rating for a left pelvis 
fracture, status-post open reduction and internal fixation 
with scarring, initially evaluated as noncompensable from 
August 12, 2005 to May 14, 2009, and as 10 percent disabling 
since May 15, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through April 2005 VCAA 
notice correspondence. The February 2007 SOC and later 
Supplemental SOC (SSOC) explained the general criteria to 
establish a claim for entitlement to an increased disability 
rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance, the VCAA notice 
correspondence was sent before issuance of the rating 
decision on appeal, and thus met the standard for timely 
notice.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has not requested the opportunity for 
a hearing. There is no indication of any additional evidence 
or information that has not already been obtained. The record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 



Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
The service-connected left pelvis fracture, status-post open 
reduction and internal fixation with scarring, is evaluated 
as noncompensable from August 12, 2005 to May 14, 2009, and 
10 percent since May 15, 2009 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for impairment of the femur. 

Under that diagnostic code, malunion of the femur, a slight 
level of knee or hip disability warrants a 10 percent rating; 
a moderate disability, a 20 percent rating; and a marked 
disability, a 30 percent rating. A fracture of the surgical 
neck of the femur, with a false joint, corresponds to a 60 
percent rating. Fracture of the shaft or anatomical neck with 
nonunion, without loose motion, and if weightbearing is 
preserved with the aid of a brace also warrants a 60 percent 
rating; whereas a fracture of this type with nonunion, with 
loose motion (spiral or oblique fracture) warrants an 80 
percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The words "slight," "moderate," and "marked" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

Those additional potentially applicable diagnostic codes 
include Diagnostic Code 5251, for limitation of extension of 
the thigh, under which a single 10 percent rating is 
assignable for extension limited to 5 degrees. 

Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, a 10 percent rating is warranted where flexion is 
limited to 45 degrees; a 20 percent rating where limited to 
30 degrees; a 30 percent rating where limited to 20 degrees; 
and a maximum assignable 40 percent rating, where limited to 
10 degrees. 

Diagnostic Code 5253 pertains to impairment of the thigh, and 
provides for a             10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees. A 20 
percent rating requires limitation of abduction with motion 
lost beyond 10 degrees. 
 
Normal range of motion for the hips consists of flexion to 
125 degrees, extension to 0 degrees, and abduction to 45 
degrees. 38 C.F.R. § 4.71a, Plate II.

August 12, 2005 to May 14, 2009

The Veteran underwent a VA Compensation and Pension 
examination in May 2005, which included evaluation for his 
service-connected disorder involving a fractured pelvis, 
status-post open reduction and internal fixation. The symptom 
of the condition described was constant pain, treated by 
over-the-counter pain relief medication. The bone condition 
had never been infected. The hip joint's general appearance 
was within normal limits on the right and left sides. Range 
of motion consisted of flexion to 125 degrees, extension to 
30 degrees, adduction 25 degrees, abduction 45 degrees, 
external rotation 60 degrees, and internal rotation 40 
degrees. Joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use. A pelvic x-ray was abnormal in that it showed 
a plate and screws throughout the pubic symphysis and 2 
surgical screws in the left sacroiliac joint. The diagnosis 
was status post open reduction and internal fixation of the 
pelvis, left sacroiliac joint and pubic symphysis. The 
subjective factors were denoted as pain and scarring. The 
objective factors were scarring and radiographic findings. 
The effect of the condition on the claimant's usual 
occupation and daily activities was described as none. 

On VA examination in November 2006, the Veteran described 
left pelvic pain which was constant and moderate in degree. 
He denied any flare-ups. Pain was worse with sitting, 
standing and walking and was relieved by over-the-counter 
medication. The Veteran did not use canes, walkers, crutches 
or braces. He had a normal gait. On physical evaluation, left 
pelvic examination was unremarkable. There was no tenderness 
on palpation of the left pelvic area. The diagnosis was of a 
normal physical examination of the pelvic area, status post 
internal fixation surgery.

The Board has closely evaluated the medical evidence in view 
of the applicable rating criteria, and finds that the current 
noncompensable rating remains warranted for the time period 
under consideration. The rating provision which the RO has 
applied, Diagnostic Code 5255, pertains to malunion of the 
femur, and provides for a 10 percent evaluation for a slight 
level of knee or hip disability. On the May 2005 VA 
examination, the Veteran subjectively reported pain, treated 
by over-the-counter medications. The appearance of the hip 
joint was normal. Range of motion was at or near normal, with 
no additional quantifiable functional loss due to pain, 
weakness, repetitive use or other factors. DeLuca v. Brown, 
supra. Moreover, the effect upon usual occupation and daily 
activities was found to be none. The November 2006 VA 
examination showed a minimal degree of severity of service-
connected disability. A physical examination was 
unremarkable, there was no tenderness to palpation of the 
pelvic area, and the diagnosis was of a normal examination. 
The overall level of symptomatology did not approach the 
level of "slight" as indicated for a compensable rating. 
Rather, at this point apart from some reported pain, on 
objective examination the left hip was essentially 
asymptomatic. The estimated level of impact of occupational 
functioning was none. The best approximation of the severity 
of the hip disability under Diagnostic Code 5255 for this 
period remains a noncompensable disability evaluation. 

The additional available diagnostic codes predicated upon 
limitation of motion      do not provide a basis for any 
higher evaluation. The requirement under Diagnostic Code 5251 
of extension limited to 5 degrees for assignment of a 10 
percent rating, has not been met. Under Diagnostic Code 5252, 
a 10 percent rating requires flexion of the thigh limited to 
45 degrees. In this case, the Veteran has retained 125 
degrees of flexion, with no additional quantifiable 
limitation of motion attributable to functional loss. There 
also is not present either limitation of abduction, or 
rotation of the thigh which would qualify for a compensable 
rating under Diagnostic Code 5253. Accordingly, the 
potentially applicable rating criteria based on limitation of 
motion would not provide for assignment of an initial 
compensable rating for this first period. 



May 15, 2009 to the Present 

The report of a May 2009 VA orthopedic examination initially 
recounts the circumstances of the injury to the pelvis and 
subsequent surgical repair.                  The Veteran at 
that time described having pain in his pelvis on both sides, 
except when in a non-weightbearing position. His occupation 
required him to sit for hours at times and he found that 
after sitting 3-4 hours he had to get up and walk to 
alleviate the pelvic pain. He was able to complete 
occupational tasks but was less efficient because of this. In 
terms of physical condition, the Veteran was no longer able 
to run at all because of pelvic pain. Prolonged standing 
caused pain and required him to sit down. He was unable to do 
any squats or leg presses. There were flare-ups of pelvic/hip 
pain with changes of weather.

On physical examination, gait was normal without assistive 
devices. There was a 3.5-inch horizontal scar over the 
symphysis pubis that was well-healed, nontender, and not 
adherent to underlying tissue. The scar was a surgically 
placed scar. There was no soft tissue damage, although the 
scar did go deep into the bone because it was the scar 
through which the open reduction was done. There was no 
limitation of motion or function caused by the scar, and no 
inflammation, edema, or keloid formation of the scar. There 
were also two scars of the lateral anterior iliac crest 
areas, each .75-inch and similarly non-painful and 
asymptomatic. There was tenderness to palpation over the 
public bone itself, and minimal tenderness to firm pressure 
over the iliac crest at the level of the prior left 
sacroiliac joint fracture. Range of motion in the hip on the 
right side was forward flexion to 90 degrees, with pain at 
the endpoint, extension to 30 degrees, abduction 30 degrees, 
adduction             30 degrees, internal rotation to 30 
degrees, and external rotation to 45 degrees. These findings 
were unchanged with repetitive motion. On the right side 
there was forward flexion to 90 degrees, with pain at the 
endpoint, extension to 30 degrees, abduction 30 degrees, 
adduction 30 degrees, internal rotation 30 degrees, and 
external rotation 25 degrees. After repetitive use flexion 
was to 70 degrees, with the other measurements unchanged. 

The diagnosis was status-post superior bilateral pubic rami 
fracture, status-post ORIF with retained metal plate; status-
post fracture right inferior pubic ramus; status-post left 
sacroiliac joint fracture with screws still in place; and 
limitation of motion of the bilateral hip, with normal hip x-
rays. 

On review of the record, the Board has determined that the 
degree of disability compensation warranted since May 15, 
2009, is consistent with assignment of the existing 10 
percent rating. The medical findings for this time period 
contemplate a slight level of impairment, for purposes of 
application of Diagnostic Code 5255 for impairment of the 
femur. During the May 2009 VA examination, the Veteran was 
able to complete occupational tasks, with the requirement 
that after sitting 3-4 hours he get up and walk to alleviate 
pelvic pain. There was some limitation in capacity for 
physical exercise due to pain. Physical examination showed a 
normal gait. There was no need for assistive devices. Range 
of motion was measured at near normal levels. Following 
repetitive use, hip flexion was to 70 degrees which comprised 
more than half of normal range of motion. An x-ray study of 
the hip was entirely normal. There were no specific symptoms 
or findings directly attributed to malunion of the femur, or 
other impairment involving the hip joint. The preceding 
demonstrates an identifiable but still limited degree of 
impact upon capacity for daily functioning. There was no sign 
or suggestion of problems with gait, and there was a 
substantial level of retained range of motion. It follows 
that the manifestations of service-connected disability 
remained no worse than slight in overall degree, and a higher 
rating under Diagnostic Code 5255 is not warranted.

Considering the rating criteria based upon limitation of 
motion, as indicated the measurement of hip extension did not 
meet or approximate the level consistent with a 10 percent 
rating under Diagnostic Code 5251. The measurement of hip 
flexion was to 70 degrees after factoring in functional loss 
from repetitive motion, which does not qualify for a 
compensable rating under provisions of Diagnostic Code 5252. 
There also was not limited abduction or rotation such as to 
require a compensable rating under Diagnostic Code 5253. 

Also applicable are the rating provisions under 38 C.F.R. § 
4.118 for dermatological evaluation of scars. However, based 
upon examination findings the post-surgical scars do not meet 
the surface area requirements for a compensable rating under 
Diagnostic Codes 7801 or 7802. These scars are not unstable, 
or painful on examination to warrant a compensable rating 
under Diagnostic Codes 7803, or  7804 respectively. There 
also is no limitation of function due to the scars to warrant 
evaluation under Diagnostic Code 7805. 

Hence, a 10 percent rating remains applicable for the time 
period from May 15, 2009 onwards, under provisions of the VA 
rating schedule.  

Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left pelvis fracture, status-post surgical 
reduction and internal fixation, has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Veteran 
remains employed on a full-time basis. The current assigned 
disability ratings are intended to take into consideration 
the extent and degree of his occupational impairment by 
service-connected disability. See 38 C.F.R. § 4.1.          
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The 
Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the above reasons and bases, the claim for an increased 
rating for a left pelvis fracture, status-post open reduction 
and internal fixation with scarring, is being denied. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances, the benefit-of-the-doubt 
doctrine is not applicable.                    38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

An increased rating for a left pelvis fracture, status-post 
open reduction and internal fixation with scarring, initially 
evaluated as noncompensable from August 12, 2005 to May 14, 
2009, and as 10 percent disabling from May 15, 2009, is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


